Citation Nr: 0217520	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  98-05 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pneumonia.  

3.  Propriety of an original 10 percent rating for service-
connected residuals of a right ankle injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from March 1941 to 
August 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of two rating decisions of the VA RO:  In 
May 1992, the RO determined that no new and material 
evidence had been submitted to reopen claims of service 
connection for bilateral ankle disorder and pneumonia, and 
in August 2000 the RO found that no new and material 
evidence had been submitted to reopen a claim of service 
connection for pneumonia, claimed as residuals of pneumonia 
in service, to include pneumococcal meningitis with brain 
abscess and other residuals.  

The veteran appealed the May 1992 denial, and in October 
1993, the Board found that new and material evidence had 
been submitted to reopen a claim of service connection for 
residuals of a right ankle injury, this claim was remanded 
for further development (which has since been completed), 
and the Board found that no new and material evidence had 
been submitted with regard to the left ankle and pneumonia 
claims.  The matter was again denied at the RO, and in an 
August 1994 decision, the Board as well denied the claim of 
service connection for a right ankle disorder.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court), and in a nonprecedent Memorandum Decision of 
the Court dated in June 1996, the Court affirmed the Board's 
August 1994 decision finding that no new and material 
evidence had been submitted to reopen a claim of service 
connection for pneumonia, vacating and remanding only that 
part of the August 1994 Board decision having to do with the 
right ankle claim.  

Service connection for residuals of a claimed right ankle 
injury was established by RO rating decision dated in 
September 1997, a 10 percent evaluation was assigned by a 
decision review officer's decision dated in April 1998, and 
the appeal continued.  The veteran's appeal is initiated 
following an original award.  Consequently, the rating issue 
on appeal is not the result of a claim for "increased" 
entitlement, rather one involving the propriety of the 
original evaluation assigned.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

In September 1998, the veteran and his representative 
reminded the RO that the petition to reopen a claim of 
service connection for a left ankle disorder remained 
viable, despite the Court's June 1996 failure to 
specifically address it.  See Board Remand, Introduction 
section, dated in January 2000.  At that time, the veteran's 
representative also requested that the claim be expanded to 
include any left ankle disorder as secondary to service-
connected right ankle disorder.  In February 2002, the RO 
denied the left ankle claim, the veteran submitted duplicate 
evidence, and the petition was again denied in February 
2002.  

All previously requested development was completed on VA 
examination in November 2000.  See Veterans Claims 
Assistance Act of 2000 (VCAA) discussion which follows.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims on appeal, 
obtained all relevant and available evidence identified by 
the veteran, and provided him an appropriate VA medical 
examination, all in an effort to assist him in 
substantiating his claims for VA compensation benefits.  

2.  An August 1994 Board decision found that new and 
material evidence had not been submitted to reopen a claim 
of service connection for pneumonia, and the veteran and his 
representative appealed to the United States Court of 
Appeals for Veterans Claims, which affirmed the Board's 
decision.  

3.  Evidence received since the August 1994 Board decision 
is duplicate copies of previously submitted medical records, 
or statements of the veteran and others which essentially 
duplicate previously rejected assertions; the evidence 
submitted since August 1994 is not probative of the issue at 
hand as to whether the veteran had pneumonia in service, and 
if so, whether he has any current residual thereof, and 
fails to reopen the claim of service connection for 
pneumonia.  

4.  A left ankle joint disability or diagnosis which is due 
to service or service-connected disability is not presently 
shown by any medical evidence of record, other than left 
ankle symptomatology related to non-service-connected 
superficial thrombophlebitis; a left ankle joint disorder is 
not shown by any medical evidence of record to be secondary 
to service-connected right ankle injury residuals.  

5.  Service-connected residuals of a right ankle injury are 
manifested by: no loss of ankle motion either actively or 
passively, without an appearance of being uncomfortable, or 
loss of endurance, or weakness; overall disability which 
results in not more than moderate limitation of motion of 
the right ankle due to painful motion, excess fatigability, 
incoordination, and functional limitation during flare-ups.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted since 
the August 1994 Board decision, which would meet the 
requirements to reopen the claim of service connection for 
pneumonia.  38 U.S.C.A. §§ 5108, 7104 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. §§ 3.104, 3.156(a), (b), 
20.302, 20.1100, 20.1105 (2002).  

2.  A left ankle disorder was not incurred in or aggravated 
by service, nor may arthritis of the left ankle be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2002).

3.  The rating criteria for an initial disability rating in 
excess of 10 percent for residuals of a right ankle injury 
with ligament reconstruction have not been met. 38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); 38 
C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.20, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5010-5003, 5271 (2002); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to each of the 
issues addressed on appeal-an appeal which spans a decade.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001)(codified at 38 C.F.R. § 3.159)(VCAA).  The 
veteran has been provided adequate VA examinations a number 
of times, most recently in November 2000, at which time no 
right or left ankle disorder was found to explain the 
bilateral joint aching, other than a circulatory disorder of 
the lower extremities.  As for the petition to reopen a 
claim of service connection for pneumonia, the veteran seeks 
to reopen an August 1994 Board decision which was affirmed 
on appeal by the United States Court of Appeals for Veterans 
Claims (Court) in a detailed decision dated in June 1996.  
The August 2000 rating decision and September 2000 statement 
of the case (SOC) advised the veteran, as well as his 
representative, that the evidence submitted was duplicate 
copies of evidence, or new but immaterial evidence which 
essentially duplicates information already before and 
considered by both the Board and Court.  No cogent reply is 
of record, other than to argue consideration of 38 U.S.C.A. 
§ 1154(b).  Additionally, all identified VA and private 
treatment records have been obtained, pertinent to the 
appeal, and the veteran was afforded an opportunity for a 
hearing conducted by either the Board or RO.  Moreover, the 
10-years of documented correspondences, notices, Board 
Remands, Court decision of June 1996, and other development 
at the RO, including a recent VA examination in November 
2000, indicates that the veteran and his representative have 
been repeatedly advised of what he needed to do to support 
his claim, and what the VA would do in response.  
Specifically, notices of February 2000 advised both the 
veteran and his representative as to what sort of evidence 
was needed to prevail on each of the claims on appeal, they 
each were advised as to what evidence or information was 
needed to submit to VA, and each were advised as to what 
evidence the VA was obtain on its own, or in response to 
information provided by the veteran.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Thus, both the duty 
to assist and notice provisions of VCAA have been met in 
this case, and further development would serve no useful 
purpose.


Service Medical Records

As a preliminary matter, the Board notes that the National 
Personnel Records Center (NPRC), in response to a VA request 
for the veteran's service records, reported that the 
veteran's records appear to have been destroyed in the fire 
at the Records Center in 1973.  While the absence of the 
veteran's service medical records is clearly not helpful to 
the veteran's claims, the absence of those records does not 
preclude the granting of the benefits sought if the record 
otherwise establishes entitlement to the claimed benefit(s).  
In this regard, where service medical records are missing, 
VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the 
doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Court 
has recognized that when the record suggested records may 
have been lost due to a "1973" fire at NPRC there was a 
heightened duty to assist the veteran in developing evidence 
that might support his claim. See Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

In the present case, an August 1985 search by the National 
Personnel Records Center (NPRC) found that service physical 
examinations could not be reconstructed.  In December 1993, 
NPRC advised the RO that records of the Office of Surgeon 
General were not available.  The veteran advised the RO 
similarly.  Some service medical records have been on file 
since the appeal began in 1992, including a March 1941 
medical examination at entry, the veteran's separation 
document, WD AGO Form 53-55, his Separation Qualification 
Record dated in August 1945, as well as medical records 
regarding prescriptions, dated in January 1945, and May and 
June 1945.  While it is certainly regrettable that the 
veteran's records are incomplete, the veteran and his 
representative have been advised that current medical 
evidence is needed to show a current disability-whether 
pneumonia or a left ankle disorder, which is related to an 
incident in service, as described by the veteran.  Such 
evidence has not been submitted in this case, as detailed 
below.  


New and Material Evidence-Pneumonia

The veteran and his representative have long argued that 
treatment for pneumonia was received by the veteran in 
service while the veteran was fighting in Europe.  The 
veteran has also argued that the post service medical 
evidence, including a treating physician, told him that 
chest x-rays from 1982 show a calcified granulomata of the 
lungs, and that this is a residual of pneumonia in service.  

These arguments were first rejected at the RO in January 
1986, from which the veteran appeal to the Board.  A March 
1987 Board decision denied service connection for pneumonia.  
Years later, the veteran's petition to reopen this claim was 
denied by an April 1989 Board decision.  Years later, the 
veteran's second petition to reopen the claim was denied at 
the RO, he appealed to the Board, and the petition was 
denied by an August 1994 Board decision.  The veteran 
appealed to the Court, which, in an August 1998 memorandum 
decision, affirmed the decision of the Board that no new and 
material evidence had been received to reopen a claim of 
service connection for pneumonia.  The Board's August 1994 
decision is final.  38 U.S.C.A. §§ 7103(a); 7104(a)(b) (West 
1991 & Supp. 2002).

However, a claim may be reopened if new and material 
evidence is received from the last decision denying the 
claim on any basis.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 
3.156(a), 20.1105 (2002); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  New and material evidence means 1) evidence not 
previously submitted; 2) which bears directly and 
substantially upon the specific matter under consideration; 
3) which is neither cumulative nor redundant; and 4) which 
by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  For the limited purpose of determining whether to 
reopen a claim, the credibility of the evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence of record at the time of the final August 1994 
Board decision, as additionally detailed in that document, 
included the veteran's WD AGO Form 53-55 (discharge 
document), a separation qualification record, service 
medical records of January 1945, and May and June 1945, as 
well as private treatment records dated as early as December 
1979 (R.N. Moyers, M.D., Inc.), in April 1982 (Meadville 
City Hospital and Hamot Medical Center) and J. Nesbitt, 
M.D., treatment records dated in 1982, with further 
statements of prior treatment dated in 1987, 1991 and 1994.  
Also of record at the time of the August 1994 final Board 
decision was a transcript of the veteran's May 1988 sworn 
hearing testimony, wherein he testified that he was 
diagnosed with pneumonia during the Battle of the Bulge and 
was sent to an Army hospital where a nurse gave him sulfa 
drugs for this.  

These records of Dr. Moyers show treatment in 1979 for 
severe varicose veins, for which the veteran was issued 
elastic stockings, as well as notation of a medical history 
of hypertension.  Medical records of Meadville Hospital and 
Dr. Moyers show treatment in April 1982 for meningitis and 
an early brain abscess.  An April 1, 1982 x-ray study of the 
chest showed "calcified scars [...] indicative of old 
granulomatous disease," findings which the radiologist 
interpreted as "evidence of old TB [tuberculosis]."  See 
April 1, 1982 x-ray study and April 16, 1982 discharge 
summary.  The veteran was transferred to Hamot Hospital, 
where a May 1982 discharge record indicates the veteran 
recovered well from his brain abscess. 

Contrary to the veteran's assertions, Dr. Nesbitt's October 
1991 medical statement, while associating the veteran's 
service-connected right ankle disorder with his prior 
military service, merely indicates that a pulmonary 
granulomata was found on x-ray studies, apparently a 
reference his April 1982 x-ray study.  The statement does 
not relate the x-ray finding to the veteran's prior service, 
any incident therein, or to a current disability.  The 
statements of the veteran to the contrary are inaccurate in 
this regard.  

The evidence obtained since the time of the Board decision 
in August 1994 includes duplicate copies of the above 
referenced service medical records, private treatment 
records of 1982 and 1987, as well as repeated statements of 
entitlement to service connection.  Duplicate copies of 
private medical records of record and considered at the time 
of the August 1994 Board decision were received, including 
copies of statements of J.B. Nesbitt, M.D., dated June 4, 
1987.  These duplicate copies of medical records previously 
considered, as with the veteran's repeated statements of in-
service treatment, clearly do not represent new and material 
evidence, as the Court has held that duplicate evidence is 
never new and material.  Morton v. Principi, 3 Vet. App. 508 
(1992).  

Additional medical evidence was received, dated from 1980, 
showing care for foot discomfort, hypertensive 
cardiovascular disease, varicosities of the lower extremity, 
superficial thrombophlebitis, and associated lower extremity 
pain.  A September 1996 medical statement of J.C. Pankratz, 
DPM, indicates it would be impossible to remember an 
individual case as to either diagnosis or treatment.  
Contrary to the argument of the veteran, the statement 
provides no new and material evidence, since it fails to 
identify any current disability with the veteran's prior 
service.  

The Board has carefully reviewed the veteran's September 
2000 statement that his treating physician told him that his 
calcified granuloma was probably caused by a bout with 
pneumonia during the Battle of the Bulge.  However, all 
records of Dr. J.B. Nesbitt are on file, and merely show 
that the veteran's calcified granuloma, found only on x-ray 
study in 1982, is a finding which "is ordinarily due to some 
previous infection, years ago."  Dr. Nesbitt does not 
associate the x-ray finding with any current disability-he 
merely notes that the finding was noted on x-ray concurrent 
with treatment for the 1982 brain abscess.  Furthermore, Dr. 
Nesbitt does not associate the x-ray finding with the 
veteran's prior service, but merely indicates that it would 
ordinarily be due to some previous infection years ago.  The 
Board notes that Dr. Nesbitt does not opine whether the 
previous infection was during the veteran's military service 
from 1941 to 1945, or sometime during the decades which 
followed the veteran's military service, between 1945 and 
1982.  The veteran's lay opinion and speculation as to the 
etiology of his current disorders are essentially duplicate 
of statements he has already made to the Board, and do not 
serve to reopen the claim.  While the veteran is competent 
to provide evidence of observable symptoms, but he is not 
competent to attribute any symptoms to a given cause.  
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  His 
assertions are not, therefore, probative of when that prior 
infection could have been.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Robinette v. Brown, 8 Vet. App. 
69 (1995).  The duplicate copy of Dr. Nesbitt's June 1987 
statement does not serve to reopen the claim previously and 
finally denied.  

After reviewing the foregoing evidence, the Board finds that 
the veteran has not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for pneumonia.  The veteran has repeatedly been 
advised that a more favorable disposition of the veteran's 
claim requires medical nexus evidence linking current 
disability with an incident in his prior service.  The 
veteran has been advised of the sort of evidence necessary 
to reopen his claim of service connection for pneumonia, but 
he has failed to submit same.  Rather, the veteran relies 
upon evidence which is either cumulative nor redundant, but 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a).  The petition to reopen the claim is denied, and 
the prior decisions not to reopen the claim remain final.  


Service Connection for a Left Ankle Injury

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime or 
peacetime.  38 U.S.C.A. §§ 1110.  

Additionally, service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2002).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumptive 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  The evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

A review of the medical evidence of record shows treatment 
for lower extremity pain and impairment, primarily due to a 
circulatory disorder, without relation to service or in-
service ankle injury.  While it is regrettable that the 
veteran's service medical records are unavailable, the claim 
on appeal is not denied for lack of a showing of an in-
service injury.  Rather, it is the lack of any post-service 
medical nexus of evidence of any current left ankle joint 
disability related to the veteran's prior service or in-
service injury, which requires a denial of the claim of 
service connection on appeal.  

The Board notes that x-ray studies of the ankles were normal 
when performed on November 15, 1997.  Thus, while he asserts 
he injured his ankles while in France during WW II, the x-
rays suggest that he suffered no broken bones at that time.  
Current diagnoses include osteoarthritis, but the evidence 
of record includes no medical nexus evidence to suggest that 
this diagnosis is due to service, or to some soft-tissue 
injury in service.  Again, the Board is not bound to accept 
the veteran's lay statement of current diagnosis and 
etiology. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Robinette v. Brown, 8 Vet. App. 69 (1995).  While he 
is competent to provide evidence of observable symptoms, he 
is not competent to attribute any current symptoms to a 
given cause.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

The above is true even when the veteran is a combat veteran 
whose service medical records are unavailable.  Under the 
Court's caselaw, "where service medical records are presumed 
destroyed, . . . the BVA's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The cases, however, do not 
establish a heightened "benefit of the doubt," but rather 
only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its 
decision when the veteran's medical records have been 
destroyed.  The caselaw does not lower the legal standard 
for proving a claim for service connection but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to 
the appellant.

Pursuant to 38 U.S.C. § 1154(b), lay evidence may be 
sufficient to prove service connection in the case of a 
combat veteran.  However, in this case, with no medical 
evidence of a current left ankle disorder which is due to 
service or in-service injury-even accepting the veteran's 
report of injury while in France during WW II, the claim 
must fail since there is no medical evidence of a current 
ankle disorder which is at least as likely as not to have 
been incurred in service.  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of the incurrence 
or aggravation of a disease or injury in service or during 
the presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The veteran's claim fails not for lack of (2) 
above, but for lack of (1) and primarily for a lack of (3) 
above.  

The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a).  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 
1991 &Supp. 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); 38 C.F.R. § 3.102 (as amended by 66 Fed. Reg. 
45,620 (Aug. 29, 2001)).  The Board finds that the 
preponderance of the evidence is unfavorable, for reasons 
detailed above, but primarily for lack of any medical nexus 
evidence.  

In finding so, the Board has given due consideration to the 
November 2000 VA examiner's diagnosis of bilateral joint 
aching, with notation of normal x-ray studies, full range of 
painless motion.  A complaint of pain-even with a history of 
injury not shown in the present case, in the absence of 
objective medical evidence of a diagnosed or identifiable 
underlying disease, is not a "disability" for which 
compensation benefits are payable.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, 239 F.3d 1356 (Fed. 
Cir. 2001), vacated and remanded on other grounds, (U.S. 
Vet. App. Nov. 6, 2001).  The assessment of the VA examiner 
that current symptomatology was not based on any specific 
bone or joint problem in the ankle does not, therefore, 
constitute a current medical diagnosis of disability.  

For the above reasons, the Board finds that the claim of 
service connection for a left ankle injury is denied.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson, supra. 

Initial Rating of Right Ankle disability

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
right ankle disability. The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes. Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue, especially 
because in this case the issue pertains to the current 
rating.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in the present 
case, where the veteran has expressed dissatisfaction with 
the assignment of an initial rating, the Francisco rule does 
not apply; rather, the VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim - a practice 
known as "staged rating."

Where there is a question as to which of two ratings shall 
be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention of the Rating 
Schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a.  Diagnostic Code 
5003 provides that degenerative arthritis established by X- 
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a.

Diagnostic Code 5271 provides that moderate limitation of 
motion of the ankle warrants a 10 percent rating, while 
marked limitation of motion of the ankle warrants a 20 
percent rating. 38 C.F.R. § 4.71a.  

The Board has considered that the veteran has developed 
osteoarthritis since his right ankle disability was 
previously rated, and has considered osteoarthritic changes 
in the right ankle as a part of his service-connected 
residuals of a right ankle injury.  Accordingly, the Board 
has considered the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5003 and 38 C.F.R. § 4.59 as they 
apply to rating based on arthritis confirmed by X-ray 
examination.  Diagnostic Codes 5010-5003 provide that 
arthritis due to trauma is to be rated as degenerative 
arthritis on the basis of limitation of motion under the 
appropriate diagnostic code.  In this case, the appropriate 
rating code for limitation of motion of the right ankle is 
Diagnostic Code is 5271.  38 C.F.R. § 4.71a.  As the 
analysis below reflects, in determining the appropriate 
rating under Diagnostic Codes 5010-5003-5271, and in 
accordance with 38 C.F.R. § 4.59, the Board has considered 
all painful motion associated with the veteran's right ankle 
disability, whether due specifically to diagnosed 
osteoarthritis or as another residual of right ankle injury 
or reconstruction.

With regard to limitation of motion of the right ankle under 
Diagnostic Code 5271, VA examinations of June 1997 and 
November 2000 show no limitation of motion of the right 
ankle, no objective evidence of painful motion of the right 
ankle joint, and normal x-ray studies.  See 38 C.F.R. § 
4.71, Plate II (2001).  Based on the clinical measures 
alone, a noncompensable rating under Diagnostic Code 5271 
would be warranted for the measured limitation of motion of 
the right ankle, which is less than moderate, as Diagnostic 
Code 5271 does not provide a schedular rating for less than 
moderate right ankle limitation of motion.  See 38 C.F.R. § 
4.31 (2001).  Rating of orthopedic disabilities, however, 
requires further consideration of effective limitation of 
motion and functional loss due to relevant factors such as 
pain, weakness, fatigability, bone or joint deformity, and 
incoordination.  See 38 C.F.R. §§ 4.40.  These VA 
examinations show no such weakness or fatigability.  

The Board finds that the evidence demonstrates no more than 
moderate overall function impairment, with consideration 
given to the veteran's complaints of pain in his service-
connected right ankle.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
8 Vet. App. 202.  In finding so, the Board has considered 
the veteran's lay testimony regarding excess fatigability, 
incoordination, and functional limitation during flare-ups.  
As VA examiners have been unable to quantify any pain or 
limitation of motion due to such factors, the Board finds 
that no more than the current 10 percent evaluation is 
warranted under Diagnostic Code 5271 during the entire 
appeal period. 

In reaching this determination, the Board finds to be 
significant the veteran's multiple reports of significant 
pain.  However, he has superficial thrombophlebitis, a 
vascular disorder of the lower extremities, and this is not 
service-connected.  On VA examination in November 2000, it 
was opined that most of the veteran's symptomatology is 
based on this circulatory disorder, and not due to his 
service-connected disability.  Thus, even with 
considerations of painful motion with use, excess 
fatigability, incoordination, and functional limitation 
during flare-ups, the Board finds that the evidence does not 
demonstrate limitation of motion or function which more 
nearly approximates marked limitation of motion of the right 
ankle as contemplated by a 20 percent rating under 
Diagnostic Code 5271. 38 C.F.R. § 4.71a.  The evidence 
demonstrates essentially full range of painless motion.  
Based on this evidence, the Board finds that consideration 
under Diagnostic Code 5271 (limitation of motion of the 
ankle) would not result in a rating in excess of the 
currently assigned 10 percent disability rating for moderate 
limitation of motion of the right ankle. 38 C.F.R. § 4.71a.  

In reaching the above decision, the Board has considered the 
veteran's written assertions of constant painful motion of 
the right ankle.  As the evidence demonstrates, however, the 
veteran's right ankle-at worst flare-up, is manifested by 
not more than moderate limitation of motion, even with 
contemplation of additional pain and limitation of function 
of the right ankle as reported by the veteran.  For these 
reasons, the Board must find that the preponderance of the 
evidence is against the veteran's claim and that the rating 
criteria for an initial disability rating in excess of 10 
percent for residuals of a right ankle injury are not met 
during any portion of the appeal period.  38 U.S.C.A. § 
1155; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 
3.321(b), 4.1-4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5003, 5271 (2002).

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." Id.  

In this case, there has been no showing that the veteran's 
service-connected right ankle injury has independently 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating his 
right ankle disability. The evidence demonstrates that the 
veteran's non-service-connected, essential hypertension, 
thrombophlebitis, and arteriosclerosis obliterans are his 
primary complaints regarding work impairment and that 
treatment has been primarily for these conditions, with 
infrequent mention of right ankle complaints for treatment 
purposes.  The November 2000 VA medical opinion statement 
weighs heavily against the claim on appeal.  The evidence 
also demonstrates that the veteran has not received any 
significant treatment for his right ankle disability since 
service, including no hospitalization and no frequent 
outpatient treatment.  Under these circumstances, in the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

The Board has given all due consideration to the doctrine of 
affording the veteran the benefit of any existing doubt with 
regard to each of the claims on appeal. However, as the 
preponderance of the evidence is against the veteran's 
claims, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant the 
resolution of any issue on that basis. 38 U.S.C.A. § 5107(b) 
(West Supp. 2002); 38 C.F.R. § 3.102 (2002).


ORDER

New and material evidence has not been submitted sufficient 
to reopen a claim of service connection for pneumonia.  

Service connection for a left ankle injury is denied. 

An initial rating in excess of 10 percent for residuals of a 
right ankle injury is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

